

Option No. _____


ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN


Stock Option Agreement
(Employees)




Name of Participant:                
Grant Date:
        

Number of Shares Subject to Option:                
Option Price:
        

Type of Option:
        

Expiration Date:
    ,     





THIS AGREEMENT (together with Schedules A and B attached hereto, this
“Agreement”), made effective the ___ day of ______________, ____ (the “Grant
Date”), between Atlantic Capital Bancshares, Inc., a corporation organized under
the laws of the State of Georgia (the “Company”), and ___________________, an
Employee of the Company or an Affiliate (the “Participant”).
R E C I T A L S :
In furtherance of the purposes of the Atlantic Capital Bancshares, Inc. 2015
Stock Incentive Plan, as it may be amended (the “Plan”), and in consideration of
the services of the Participant and such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
the Participant hereby agree as follows:
1.Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, a copy of which is delivered herewith or
has been previously provided to the Participant and the terms of which are
incorporated herein by reference. In the event of any conflict between the
provisions in this Agreement and those of the Plan, the provisions of the Plan
shall govern, unless the Administrator determines otherwise. Unless otherwise
defined herein, capitalized terms in this Agreement shall have the same
definitions as set forth in the Plan.
2.    Grant of Option; Term of Option. The Company hereby grants to the
Participant, pursuant to the Plan, as a matter of separate inducement and
agreement in connection with his employment with the Company, and not in lieu of
any salary or other compensation for his services, the right and option (the
“Option”) to purchase all or any part of an aggregate of ___________ (______)
shares (the “Shares”) of the Common Stock (the “Common Stock”), at a purchase
price (the “Option Price”) of ___________ Dollars ($______) per Share. The
Option to purchase ___________ (____) of the Shares shall be designated as an
Incentive Option. The Option to purchase ____________ (____) of the Shares shall
be designated as a Nonqualified Option. To the extent that the Option is
designated as an Incentive Option and such Option does not qualify as an
Incentive Option, the Option (or portion thereof) shall be treated as a
Nonqualified Option. Except as otherwise provided in the Plan, the Option will
expire if not exercised in full before __________ ___, _____ (the “Expiration
Date”) (such term commencing with the Grant Date and ending on the Expiration
Date being referred to as the “Option Period”).
3.    Exercise of Option.
(a)    The Option shall become exercisable on the date or dates and subject to
such conditions set forth in the Plan, this Agreement and Schedule A, which is
attached hereto and expressly made a part of this Agreement.
(b)    To the extent that the Option is exercisable but is not exercised, the
Option shall accumulate and be exercisable by the Participant in whole or in
part at any time prior to expiration of the Option, subject to the terms of the
Plan and this Agreement. Upon the exercise of an Option in whole or in part,
payment of the Option Price in accordance with the provisions of the Plan and
this Agreement, and satisfaction of such other conditions as may be established
by the Administrator, the Company shall promptly deliver to the Participant a
certificate or certificates for the Shares purchased. The total number of Shares
that may be acquired upon exercise of the Option shall be rounded down to the
nearest whole share. Payment of the Option Price may be made in cash or cash
equivalent; provided that, except where prohibited by the Administrator or any
Applicable Law (and subject to such terms and conditions as may be established
by the Administrator), payment may also be made (i) by delivery (by either
actual delivery or attestation) of shares of Common Stock owned by the
Participant for such time period, if any, as may be determined by the
Administrator; (ii) by shares of Common Stock withheld upon exercise; (iii) by
delivery of written notice of exercise to the Company and delivery to a broker
of written notice of exercise and irrevocable instructions to promptly deliver
to the Company the amount of sale or loan proceeds to pay the Option Price; (iv)
by such other payment methods as may be approved by the Administrator and which
are acceptable under Applicable Law; or (v) by any combination of the foregoing
methods. Shares delivered or withheld in payment of the Option Price shall be
valued at their Fair Market Value on the date of exercise, as determined by the
Administrator or its designee.
(c)    Limitation on Incentive Options. In no event shall there first become
exercisable by the Participant in any one calendar year Incentive Options
granted by the Company or any Parent or Subsidiary with respect to shares having
an aggregate Fair Market Value (determined at the time an Incentive Option is
granted) greater than $100,000. To the extent that any Incentive Options are
first exercisable by the Participant in excess of such limitation, the excess
shall be considered a Nonqualified Option.
4.    Effect of Change of Control.
(a)    Notwithstanding any other provision in the Plan to the contrary (and
unless otherwise required pursuant to Code Section 409A), the following
provisions shall apply in the event of a Change of Control:
(i)    To the extent that the successor or surviving company in the Change of
Control event does not assume or substitute the Option (or in which the Company
is the ultimate parent corporation and does not continue the Option) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator) as the Option outstanding immediately prior
to the Change of Control event, the Option shall become fully vested and
exercisable, whether or not then otherwise vested and exercisable.
(ii)    Further, in the event that the Option is substituted, assumed or
continued as provided in Section 4(a) herein, the Option will nonetheless become
vested and exercisable in full, if the employment or service of the Participant
is terminated within six months before (in which case vesting shall not occur
until the effective date of the Change of Control) or one year (or such other
period after a Change of Control as may be stated in the Participant’s
employment, change of control, consulting or other similar agreement, if
applicable) after the effective date of a Change of Control if such termination
of employment or service (i) is by the Company not for Cause or (ii) is by the
Participant for Good Reason. For clarification, for the purposes of this Section
4, the “Company” shall include any successor to the Company.
(iii)    Notwithstanding any other provision of the Plan to the contrary, in the
event that the Participant has entered into an employment agreement as of the
Effective Date of the Plan or is a participant in the Company’s Change in
Control Plan or similar arrangement, the Participant shall be entitled to the
greater of the benefits provided upon a change of control of the Company under
the Plan or the respective employment agreement, Change in Control Plan or other
arrangement, and such agreement, Change in Control Plan or other arrangement
shall not be construed to reduce in any way the benefits otherwise provided to a
Participant upon a Change of Control as defined in the Plan.
(b)    For the purposes herein, except as may be otherwise required, if at all,
under Code Section 409A, a “Change of Control” shall be deemed to have occurred
on the earliest of the following dates:
(i)    The date any entity or person shall have become the beneficial owner of,
or shall have obtained voting control over, more than fifty percent (50%) of the
total voting power of the Company’s then outstanding voting stock;
(ii)    The date of the consummation of (A) a merger, consolidation or
reorganization of the Company (or similar transaction involving the Company), in
which the holders of the Common Stock immediately prior to the transaction have
voting control over less than fifty-one percent (51%) of the voting securities
of the surviving corporation immediately after such transaction, or (B) the sale
or disposition of all or substantially all the assets of the Company; or
(iii)    The date there shall have been a change in a majority of the Board of
Directors of the Company within a 12-month period unless the nomination for
election by the Company’s shareholders of each new Director was approved by the
vote of two-thirds of the members of the Board (or a committee of the Board, if
nominations are approved by a Board committee rather than the Board) then still
in office who were in office at the beginning of the 12-month period.
(For the purposes herein, the term “person” shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than
the Company, a Subsidiary of the Company or any employee benefit plan(s)
sponsored or maintained by the Company or any Subsidiary thereof, and the term
“beneficial owner” shall have the meaning given the term in Rule 13d-3 under the
Exchange Act.)
For the purposes of clarity, (i) a transaction shall not constitute a Change of
Control if its principal purpose is to change the state of the Company’s
incorporation, create a holding company that would be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction or is another transaction of other similar effect; and
(ii) in no event shall a firm commitment underwritten public offering of the
Common Stock pursuant to an effective registration statement under the
Securities Act constitute a Change of Control.
Notwithstanding the preceding provisions of Section 4(b), in the event that the
Option is deemed to be deferred compensation subject to (and not exempt from)
the provisions of Code Section 409A, then distributions related to the Option to
be made upon a Change of Control may be permitted, in the Administrator's
discretion, upon the occurrence of one or more of the following events (as they
are defined and interpreted under Code Section 409A): (A) a change in the
ownership of the Company; (B) a change in effective control of the Company; or
(C) a change in the ownership of a substantial portion of the assets of the
Company.
5.    Effect of Termination of Employment or Service. The Option shall not be
exercised unless the Participant is, at the time of exercise, an Employee and
has been an Employee continuously since the date the Option was granted, subject
to the following:
(a)    The employment or service relationship of the Participant shall be
treated as continuing intact for any period that the Participant is on military
or sick leave or other bona fide leave of absence, provided that the period of
such leave does not exceed 90 days, or, if longer, as long as the Participant’s
right to reemployment is guaranteed either by statute or by contract. The
employment or service relationship of the Participant shall also be treated as
continuing intact while the Participant is not in active service because of
Disability. The Administrator shall have sole authority to determine whether the
Participant has incurred a Disability, and, if applicable, the Participant’s
Termination Date.
(b)    Subject to the terms of Section 3(c) of the Plan, if the employment or
service of the Participant is terminated because of Disability, death, Good
Reason (as defined in the Participant’s employment agreement with the Company
and/or Atlantic Capital Bank (the “Bank”), or, if there is no employment
agreement defining Good Reason, as defined in this Section 5(b) below) or
Retirement, any portion of the Option that is unexercised and unvested on the
Participant’s Termination Date shall immediately vest and become exercisable.
The Option must be exercised, if at all, prior to the close of the Option
Period. In the event of the Participant’s death, the Option shall be exercisable
by such person or persons as shall have acquired the right to exercise the
Option by will or by the laws of intestate succession. The Option shall cease to
qualify for favorable income tax treatment as an incentive stock option under
Code Section 422 if (and to the extent) the Option is exercised for Shares (i)
more than three months after the date the Participant ceases to be an Employee
for any reason other than death or Disability, or (ii) more than 12 months after
the date the Participant ceases to be an Employee by reason of Disability.
For purposes of this Section 5, “Good Reason” shall occur if during the
Participant’s employment, the Participant’s employment is materially and
adversely altered by the Company, without the Participant’s consent, by:
(i)    a material reduction in the Participant’s base salary;
(ii)    the assignment to the Participant of duties or responsibilities
materially inconsistent with, or a material diminution in, the Participant’s
position, authority, duties or responsibilities; or
(iii)    the relocation of the Participant’s principal place of employment by
more than 30 miles from the location at which the Participant is stationed.
An event or condition that would otherwise constitute “Good Reason” shall
constitute Good Reason only if the Company fails to rescind or cure such event
or condition within 30 days after receipt from the Participant of written notice
of the event which constitutes Good Reason, and Good Reason shall cease to exist
for any event or condition described herein on the 60th day following the later
of the occurrence or the Participant’s knowledge thereof, unless the Participant
has given the Company written notice thereof prior to such date.
(c)    If the employment or service of the Participant is terminated for any
reason other than Disability, death, Good Reason, Retirement or for Cause, the
Option may be exercised to the extent vested and exercisable on the
Participant’s Termination Date. Any unvested portion of the Option shall
terminate on the Termination Date. The Option must be exercised, if at all,
prior to the first to occur of the following, whichever shall be applicable: (X)
the close of the period of three months next succeeding the Termination Date; or
(Y) the close of the Option Period. If the Participant dies following such
termination of employment or service and prior to the earlier of the dates
specified in (X) or (Y) of this Section 5(c), the Participant shall be treated
as having died while employed under Section 5(b) (treating for this purpose the
Participant’s date of termination of employment or service as the Termination
Date). In the event of the Participant’s death, the Option shall be exercisable
by such person or persons as shall have acquired the right to exercise the
Option by will or by the laws of intestate succession.
(d)    If the employment or service of the Participant is terminated for Cause,
the Option shall lapse and no longer be exercisable as of the Participant’s
Termination Date, as determined by the Administrator. The determination of
“Cause” shall be made by the Administrator and such determination shall be final
and conclusive. Without in any way limiting the effect of the foregoing, for
purposes of the Plan and the Option, the Participant’s employment or service
shall be deemed to have terminated for Cause if, after the Participant’s
employment or service has terminated, facts and circumstances are discovered
that would have justified, in the opinion of the Administrator, a termination
for Cause.
6.    No Right of Continued Employment or Service; Forfeiture of Option; No
Right to Future Awards. Neither the Plan, the grant of the Option, this
Agreement nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employ or service of the Company or an
Affiliate or interfere in any way with the right of the Company or an Affiliate
to terminate the Participant’s employment or service at any time. Except as
otherwise provided in the Plan or this Agreement or as may be determined by the
Administrator, all rights of the Participant with respect to the Option shall
terminate upon termination of the Participant’s employment or service with the
Company or an Affiliate. The Participant acknowledges and agrees that the
Company has no obligation to advise the Participant of the expiration of the
Option. The grant of the Option does not create any obligation to grant further
awards.
7.    Nontransferability of Option. To the extent that this Option is designated
as an Incentive Option, the Option shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than transfers by will or the laws or
intestate succession, or, in the Administrator’s discretion, such transfers as
may otherwise be permitted in accordance with Treasury Regulation Section
1.421-1(b)(2) or Treasury Regulation Section 1.421-2(c) or any successor
provisions thereto. To the extent that this Option is designated as a
Nonqualified Option, the Option shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than by will or the laws of intestate
succession, except for transfers if and to the extent permitted by the
Administrator in a manner consistent with the registration provisions of the
Securities Act. Except as may be permitted by the preceding sentences, the
Option shall be exercisable during the Participant’s lifetime only by him or by
the Participant’s guardian or legal representative. The designation of a
beneficiary in accordance with the Plan does not constitute a transfer.
8.    Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Option, and the Participant hereby waives any rights or claims
related to any such statements, representations or agreements. This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective executors, administrators, next-of-kin, successors and assigns.
This Agreement does not supersede or amend any existing confidentiality
agreement, non-competition agreement, non-solicitation agreement, employment
agreement, consulting agreement or any other similar agreement between the
Participant and the Company, including, but not limited to, any restrictive
covenants contained in such agreements, which shall remain in full force and
effect and enforceable in accordance with their terms.
9.    Representations and Warranties of Participant. The Participant represents
and warrants to the Company that:
(a)    Agrees to Terms of the Plan and Agreement. The Participant has received a
copy of the Plan, has read and understands the terms of the Plan and this
Agreement and agrees to be bound by their terms and conditions.
(b)    Tax Consequences. The Participant acknowledges that he or she is solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with the Option (including but not limited to any taxes
arising under Code Section 409A), and the Company shall not have any obligation
to indemnify or otherwise hold the Participant harmless from any or all such
taxes. The Participant further acknowledges that the Company has made no
warranties or representations to the Participant with respect to the tax
consequences (including but not limited to income tax consequences) related to
the transactions contemplated by this Agreement, and the Participant is in no
manner relying on the Company or its representatives for an assessment of such
tax consequences. The Participant acknowledges that there may be adverse tax
consequences upon acquisition or disposition of the Shares subject to the Option
and that the Participant should consult a tax advisor prior to such acquisition
or disposition. The Participant acknowledges that he or she has been advised
that he or she should consult with his or her own attorney, accountant and/or
tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.
10.    Restrictions on Option and Shares.
(a)    Other Agreements. As a condition to the issuance and delivery of Shares
subject to the Option, or the grant of any benefit pursuant to the terms of the
Plan, the Company may require the Participant or other person to become a party
to this Agreement, any shareholders’ agreement, other agreement(s) restricting
the transfer, purchase or repurchase of shares of Common Stock of the Company,
voting agreement and/or employment agreements, consulting agreements,
non-competition agreements, confidentiality agreements, non-solicitation
agreements or other agreements imposing such restrictions as may be required by
the Company. In addition, without in any way limiting the effect of the
foregoing, the Participant or other holder of the Shares shall be permitted to
transfer such Shares only if such transfer is in accordance with the terms of
the Plan, this Agreement, any shareholders’ agreement and any other applicable
agreements. The acquisition of the Shares by the Participant or any other holder
of the Shares shall be subject to, and conditioned upon, the agreement of the
Participant or other holder of such Shares to the restrictions described in the
Plan, this Agreement, any shareholders’ agreement and any other applicable
agreements.
(b)    Compliance with Applicable Law. The Company may impose such restrictions
on the Option, the Shares and any other benefits underlying the Option as it may
deem advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws applicable to such
securities. Notwithstanding any other provision in the Plan or this Agreement to
the contrary, the Company shall not be obligated to issue, deliver or transfer
shares of Common Stock, make any other distribution of benefits or take any
other action, unless such delivery, distribution or action is in compliance with
Applicable Law (including but not limited to the requirements of the Securities
Act). The Company is under no obligation to register the Shares with the
Securities and Exchange Commission or to effect compliance with the exemption,
registration, qualification or listing requirements of any state securities
laws, stock exchange or similar organization, and the Company shall have no
liability for any inability or failure to do so. The Company may cause a
restrictive legend or legends to be placed on any certificate issued pursuant to
the Option hereunder in such form as may be prescribed from time to time by
Applicable Law or as may be advised by legal counsel.
11.    Certain Changes in Status. The Participant acknowledges that the
Administrator has sole discretion to determine (taking into account any Code
Section 409A considerations), at any time, the effect, if any, on the Option
(including, but not limited to, modifying the vesting and/or exercisability of
the Option) of any changes in the Participant’s status (other than termination)
as an Employee, including, but not limited to, a change from full-time to
part-time, or vice versa, or other similar changes in the nature or scope of the
Participant’s employment or service.
12.    Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
Georgia, without regard to the conflicts of law provisions of any state, and in
accordance with applicable federal laws of the United States. The Company and
the Participant agree that any dispute arising from this Agreement shall be
resolved only in a state or federal court sitting in Fulton County, Georgia,
which shall have the exclusive jurisdiction over any such dispute. The Company
and the Participant consent to the personal jurisdiction and waive any objection
to jurisdiction or venue in any such court.
13.    Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be amended, altered, suspended and/or terminated at any time,
prospectively or retroactively, by the Administrator; provided, however, that
any such amendment, alteration, suspension or termination of the Option shall
not, without the written consent of the Participant, materially adversely affect
the rights of the Participant with respect to the Option. Notwithstanding the
foregoing, the Administrator shall have unilateral authority to amend the Plan
and this Agreement (without Participant consent) to the extent necessary to
comply with Applicable Law or changes to Applicable Law (including but in no way
limited to Code Section 409A, Code Section 422 and federal securities laws). The
Administrator also shall have unilateral authority to make adjustments to the
terms and conditions of the Option in recognition of unusual or nonrecurring
events affecting the Company or any Affiliate, or the financial statements of
the Company or any Affiliate, or of changes in Applicable Law, or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable accounting principles or Applicable Law.
The waiver by the Company of a breach of any provision of this Agreement by the
Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.
14.    No Rights as a Shareholder. The Participant and the Participant’s legal
representatives, legatees, distributees or transferees shall not be deemed to be
the holder of any Shares subject to the Option and shall not have any rights of
a shareholder unless and until certificates for such Shares have been issued and
delivered to him or them.
15.    Withholding. The Participant acknowledges that the Company shall require
the Participant to pay the Company in cash the amount of any tax or other amount
required by any governmental authority to be withheld and paid over by the
Company to such authority for the account of the Participant, and the
Participant agrees, as a condition to the grant of the Option and delivery of
the Shares or any other benefit, to satisfy such obligations. Notwithstanding
the foregoing, the Administrator may in its discretion establish procedures to
permit the Participant to satisfy such obligation in whole or in part, and any
other local, state, federal, foreign or other income tax obligations relating to
the Option, by electing (the “election”) to have the Company withhold shares of
Common Stock from the Shares to which the Participant is otherwise entitled. The
number of shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to (but not exceeding) the amount of such obligations being satisfied. Each
election must be made in writing to the Administrator in accordance with
election procedures established by the Administrator.
16.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of this Agreement by
the Administrator and any decision made by it with respect to this Agreement
shall be final and binding.
17.    Notices. Except as may be otherwise provided by the Plan or determined by
the Administrator, any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated in the
Company’s records, or if to the Company, at the Company’s principal office.
18.    Severability. If any provision of this Agreement shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. To the
extent any provision of this Agreement or a Prohibited Activity (as defined
herein) is deemed to be unenforceable as written but could be made enforceable
by way of modification or reformation, then it is the intent of the parties that
such provision be modified or reformed to make it enforceable to the fullest
extent permitted by law.
19.    Notice of Disposition. To the extent that the Option is designated as an
Incentive Option, if Shares of Common Stock acquired upon exercise of the Option
are disposed of within two years following the date of grant or one year
following the transfer of such Shares to the Participant upon exercise, the
Participant shall, promptly following such disposition, notify the Company in
writing of the date and terms of such disposition and provide such other
information regarding the disposition as the Administrator may reasonably
require.
20.    Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, the Company may at any time (subject to any Code Section 409A
considerations) reduce the amount of any payment or other benefit otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to or on behalf of the Company or an Affiliate that is or
becomes due and payable, and, by entering into this Agreement, the Participant
shall be deemed to have consented to such reduction.
21.    Forfeiture of Option.
(a)    Notwithstanding any other provision of this Agreement, if, at any time
during the employment or service of the Participant or during the 12-month
period following termination of employment or service (regardless of whether
such termination was by the Company or the Participant, and whether voluntary or
involuntary or with or without Cause or Good Reason), the Participant engages in
a Prohibited Activity (as defined herein), then the Option shall immediately be
terminated (to the extent not otherwise already terminated) and all of
Participant’s rights under this Agreement shall be forfeited in their entirety.
(b)    For the purposes herein, a “Prohibited Activity” shall have the meaning
set forth on Schedule B attached hereto.
(c)    The Participant acknowledges that compliance with the provisions of this
Section 21 is a condition precedent to the Participant’s rights under this
Agreement. The Participant further acknowledges and agrees that, by entering
into this Agreement, the Participant agrees to be bound by the covenants
contained in Schedule B for the durations and pursuant to the terms set forth
therein regardless of whether the Participant’s rights under this Agreement have
been forfeited because of a violation of the covenants or otherwise.
(d)    Notwithstanding the provisions of Section 21(a) herein, the waiver by the
Company in any one or more instances of any rights afforded to the Company
pursuant to the terms of Section 21(a) herein shall not be deemed to constitute
a further or continuing waiver of any rights the Company may have pursuant to
the terms of this Agreement or the Plan (including but not limited to the rights
afforded the Company in Section 20 herein).
22.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving this Option, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, stock ownership
guidelines, compensation recovery policy and/or other policies adopted by the
Company, each as in effect from time to time and to the extent applicable to the
Participant. In addition, the Participant shall be subject to such compensation
recovery, recoupment, forfeiture or other similar provisions as may apply to him
or her under Applicable Law.
23.    Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.


[Signature Page Follows]
IN WITNESS WHEREOF, this Agreement has been executed in behalf of the Company
and by the Participant effective as of the day and year first above written.




ATLANTIC CAPITAL BANCSHARES, INC.




By:        
Printed Name:     
Title:     


Attest:




    
Secretary
[Corporate Seal]


PARTICIPANT




By:         
Printed Name:     




ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN


Stock Option Agreement
(Employees)


SCHEDULE A
Date Option granted:
___________________, _____

Date Option expires:
___________________, _____

Number of Shares subject to Option:
_______ shares

Option Price (per Share):
$________

Type of Option:
_____ Incentive Option
_____ Nonqualified Option

Date Installment
First Exercisable
 
Percentage of Option Which Is Exercisable
 
 
 
 
 
 
 
 
 
 
 
 







ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN


Stock Option Agreement
(Employees)


SCHEDULE B
“Prohibited Activity”
A “Prohibited Activity” shall be any violation of any one or more than one of
the protective covenants set forth hereafter:
1.    Confidential Information and Trade Secrets. During the Participant’s
employment, the parties acknowledge that the Company and/or Atlantic Capital
Bank (collectively, the “Bank”) shall disclose, or has already disclosed, to the
Participant for use in the Participant’s employment, and that the Participant
will be provided access to and otherwise make use of, acquire, create, or add to
certain valuable, unique, proprietary, and secret information of the Bank
(whether tangible or intangible and whether or not electronically kept or
stored), including financial statements, drawings, designs, manuals, business
plans, processes, procedures, formulas, inventions, pricing policies, customer
and prospect lists and contacts, contracts, sources and identity of vendors and
contractors, financial information of customers of the Bank, and other
proprietary documents, materials, or information indigenous to the Bank,
relating to their businesses and activities, or the manner in which the Bank
does business, which is valuable to the Bank in conducting its business because
the information is kept confidential and is not generally known to the Bank’s
competitors or to the general public (“Confidential Information”). Confidential
Information does not include information generally known or easily obtained from
public sources or public records, unless the Participant causes the Confidential
Information to become generally known or easily obtained from public sources or
public records.
(a)    To the extent that the Confidential Information rises to the level of a
trade secret under applicable law, then the Participant shall, during the
Participant’s employment and for so long as the Confidential Information remains
a trade secret under applicable law (or for the maximum period of time otherwise
allowed by applicable law) (i) protect and maintain the confidentiality of such
trade secrets and (ii) refrain from disclosing, copying, or using any such trade
secrets without the Bank’s prior written consent, except as necessary in the
Participant’s performance of the Participant’s duties while employed with the
Bank.
(b)    To the extent that the Confidential Information defined above does not
rise to the level of a trade secret under applicable law, the Participant shall,
during the Participant’s employment and following any voluntary or involuntary
termination of employment (whether by the Bank or the Participant) for so long
as the information remains confidential, (i) protect and maintain the
confidentiality of the Confidential Information and (ii) refrain from
disclosing, copying, or using any Confidential Information without the Bank’s
prior written consent, except as necessary in the Participant’s performance of
the Participant’s duties while employed with the Bank.
2.    Return of Property of the Bank. Upon any voluntary or involuntary
termination of the Participant’s employment (or at any time upon request of the
Bank), the Participant agrees to immediately return to the Bank all property of
the Bank (including, without limitation, all documents, electronic files,
records, computer disks or other tangible or intangible things that may or may
not relate to or otherwise comprise Confidential Information or trade secrets,
as defined by applicable law) that the Participant created, used, possessed or
maintained while working for the Bank from whatever source and whenever created,
including all reproductions or excerpts thereof. This provision does not apply
to purely personal documents of the Participant, but it does apply to business
calendars, Rolodexes, customer lists, contact sheets, computer programs, disks
and their contents, whether in hard copy or electronic form, and like
information that may contain some personal matters of the Participant, including
without limitation information on desk computers, laptops, smart phones, iPads,
thumb drives or similar devices. The Participant acknowledges that title to all
such property is vested in the Bank.
3.    Non-Diversion of Business Opportunity. During the Participant’s employment
with the Bank and consistent with the Participant’s duties and fiduciary
obligations to the Bank, the Participant shall (a) disclose to the Bank any
business opportunity that comes to the Participant’s attention during the
Participant’s employment with the Bank and that relates to the business of the
Bank or otherwise arises as a result of the Participant’s employment with the
Bank and (b) not take advantage of or otherwise divert any such opportunity for
the Participant’s own benefit or that of any other person or entity without
prior written consent of the Bank.
4.    Non-Solicitation of Customers. During the Participant’s employment and for
a period of twelve (12) months following any employment termination, the
Participant agrees not to, directly or indirectly, contact, solicit, divert,
appropriate, or call upon, with the intent of doing business with, the customers
or clients of the Bank with whom the Participant has had material contact during
the last year of the Participant’s employment with the Bank, including prospects
of the Bank with whom the Participant had such contact during said last year of
the Participant’s employment, if the purpose of such activity is either (a) to
solicit such customers or clients or prospective customers or clients for a
Competitive Business as herein defined (including, without limitation, any
Competitive Business started by the Participant) or (b) to otherwise encourage
any such customer or client to discontinue, reduce, or adversely alter the
amount of its business with the Bank. The Participant acknowledges that, due to
the Participant’s relationship with the Bank, the Participant will develop, or
has developed, special contacts and relationships with the Bank’s clients and
prospects, and that it would be unfair and harmful to the Bank if the
Participant took advantage of these relationships in a Competitive Business.
5.    Competitive Business. A “Competitive Business,” is an enterprise that is
in the business of offering banking products and/or services, which services
and/or products are similar or substantially identical to those offered by the
Bank during the Participant’s employment with the Bank.
6.    Non-Piracy of Employees. During the Participant’s employment and for a
period of twelve (12) months following any employment termination, the
Participant covenants and agrees that the Participant shall not, directly or
indirectly, within the Territory defined below: (a) solicit, recruit, or hire
(or attempt to solicit, recruit, or hire) or otherwise assist anyone in
soliciting, recruiting, or hiring, any employee or independent contractor (which
shall not include non-exclusive outside vendors) of the Bank who performed work
for the Bank within the last six (6) months of the Participant’s employment with
the Bank or who was otherwise engaged or employed with the Bank at the time of
said termination of employment of the Participant or (b) otherwise encourage,
solicit, or support any such employees or independent contractors to leave their
employment or engagement with the Bank, in either case until such employee or
contractor has been terminated or separated from the Bank for at least twelve
(12) months.
7.    Non-Compete. During the Participant’s employment and for a period of
twelve (12) months following any employment termination, the Participant agrees
not to, directly or indirectly, compete with the Bank, as an officer, director,
member, principal, partner, shareholder (other than a shareholder in a company
that is publicly traded and so long as such ownership is less than five
percent), owner, manager, supervisor, administrator, employee, consultant, or
independent contractor, by working in the Territory (as defined herein) for or
as a Competitive Business in the Territory (as defined herein), in a capacity
identical or substantially similar to the capacity in which the Participant
served at the Bank. The “Territory” shall be defined as the area encompassed by
a 75 mile radius from each of the following locations: (a) 3280 Peachtree Road,
Atlanta, GA 30305; (b) 531 Broad Street, Chattanooga, TN 37402; and (c) 1111
Northshore Drive, Knoxville, TN 37919. The Participant acknowledges that the
Bank conducts its business within the Territory, that the Participant performs
services for and on behalf of the Bank within the Territory, and that this
paragraph (and the Territory) is a reasonable limitation on the Participant’s
ability to compete with the Bank.
8.    Acknowledgment. The Participant acknowledges that these covenants and
promises (and their respective time, geographic, and/or activity limitations)
are reasonable and that said limitations are no greater than necessary to
protect said legitimate business interests in light of the Participant’s
position with the Bank and the Bank’s business.

Option Agreement – Employees without Employment Agreement

